[Cite as Boley v. Goodyear Tire & Rubber Co., 125 Ohio St.3d 510, 2010-Ohio-2550.]




       BOLEY, EXR., ET AL., APPELLANTS, v. GOODYEAR TIRE & RUBBER
                            COMPANY, APPELLEE, ET AL.
                   [Cite as Boley v. Goodyear Tire & Rubber Co.,
                       125 Ohio St.3d 510, 2010-Ohio-2550.]
R.C. 2307.941 — Asbestos claims — A premises owner is not liable in tort for
        claims arising from asbestos exposure originating from asbestos on the
        owner’s property, unless the exposure occurred at the owner’s property.
  (No. 2009-0542 — Submitted December 15, 2009 — Decided June 10, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 91404, 2009-Ohio-491.
                                 __________________
                              SYLLABUS OF THE COURT
A premises owner is not liable in tort for claims arising from asbestos exposure
        originating from asbestos on the owner’s property unless the exposure
        occurred at the owner’s property.
                                 __________________
        O’DONNELL, J.
        {¶ 1} Cheryl Boley, executor of the estate of Mary Adams, and Mary’s
husband, Clayton Adams, appeal from a decision of the Eighth District Court of
Appeals which affirmed summary judgment in favor of Clayton’s former
employer, Goodyear Tire & Rubber Company, in connection with their claims for
negligence, strict liability, breach of express and implied warranties, loss of
consortium,     statutory    products     liability,   fraudulent     concealment    and
representation, wrongful death, and punitive damages allegedly arising from
Mary’s exposure to asbestos when she laundered Clayton’s work clothes in their
home. The issue presented for consideration in this appeal is whether R.C.
                              SUPREME COURT OF OHIO




2307.941(A) bars all tort liability against a premises owner for asbestos exposure
originating from asbestos on the owner’s property if the exposure occurred away
from the owner’s property or whether R.C. 2307.941(A) is inapplicable in such
instances, thus permitting recovery against a premises owner.
       {¶ 2} Upon review, we conclude that pursuant to R.C. 2307.941(A), a
premises owner is not liable in tort for claims arising from asbestos exposure
originating from asbestos on the owner’s property unless the exposure occurred at
the owner’s property. Accordingly, the decision of the appellate court is affirmed.
                            Facts and Procedural History
       {¶ 3} Goodyear employed Clayton Adams as a pipefitter from 1973 to
1983 at its St. Marys, Ohio facility. His employment caused him to work with
asbestos-containing materials, and he brought asbestos dust home on his clothing.
Mary Adams allegedly breathed in the dust when she shook out his work clothes
prior to laundering them.
       {¶ 4} In March 2007, Andrea Arrossi, M.D., diagnosed Mary with
malignant mesothelioma. Following this diagnosis, Clayton and Mary filed suit
against more than 200 defendants, including Goodyear, alleging that asbestos
exposure caused Mary’s condition and resulted from Goodyear’s negligence in
allowing asbestos to be carried off its property. Mary died of mesothelioma in
July 2007. Thereafter, the trial court substituted the executor of Mary’s estate,
Cheryl Boley, as a party to this case.
       {¶ 5} Goodyear then moved for summary judgment in accordance with
R.C. 2307.941(A)(1), which provides that premises owners are “not liable for any
injury to any individual resulting from asbestos exposure unless that individual’s
alleged exposure occurred while the individual was at the premises owner’s
property.” Appellants opposed the motion, arguing that R.C. 2307.941(A) applies
only to premises-liability claims and therefore subdivision (A)(1) should not




                                         2
                               January Term, 2010




prevent their negligence claim. After review, the trial court entered summary
judgment in favor of Goodyear.
       {¶ 6} The court of appeals affirmed, holding that R.C. 2307.941(A)(1)
precluded liability with respect to the alleged claims because Mary’s exposure to
asbestos did not occur at Goodyear’s property. See Adams v. Goodyear Tire &
Rubber Co., Cuyahoga App. No. 91404, 2009-Ohio-491, ¶ 18, 24.
       {¶ 7} Clayton and Cheryl Boley appealed to this court, and we agreed to
address the following proposition of law:
       {¶ 8} “Revised Code Section 2307.941(A) does not apply to ‘take home
exposure’ asbestos cases against a family member’s employer who exposed the
employee to asbestos and that family member brought asbestos home on their
clothing causing other family members to become exposed to asbestos, and
develop an asbestos related disease.”
       {¶ 9} On appeal, Clayton and Boley contend that R.C. 2307.941(A),
which provides that subdivisions (A)(1), (2), and (3) are applicable only to tort
actions for asbestos claims against a premises owner for “exposure to asbestos on
the premises owner’s property” (emphasis added), does not apply to their claims
because Mary’s “exposure to asbestos” occurred at her home rather than on
Goodyear’s property. Therefore, they assert that R.C. 2307.941(A)(1) does not
bar Goodyear’s liability, and they urge that a contrary interpretation would violate
their rights to due process.
       {¶ 10} In response, Goodyear maintains that the phrase “on the premises
owner’s property” in R.C. 2307.941(A) modifies “asbestos” rather than
“exposure,” and therefore, subdivision (A) applies to all claims for exposure to
“asbestos on the premises owner’s property” without regard to where the
exposure occurred. Goodyear further argues that because the claim seeks liability
for Mary’s exposure to asbestos originating from its property, R.C.
2307.941(A)(1) expressly precludes liability. Moreover, Goodyear also contends



                                         3
                             SUPREME COURT OF OHIO




that the interpretation of R.C. 2307.941(A) offered by Boley and Clayton would
render subdivision (A)(1) meaningless, because the event that would preclude
liability pursuant to subdivision (A)(1) – exposure somewhere other than the
premises owner’s property – would also render division (A) inapplicable.
Goodyear argues that pursuant to this interpretation, subdivision (A)(1) would
never apply to bar claims when the exposure to asbestos occurred away from the
premises owner’s property. Consequently, Goodyear asks this court to hold that
R.C. 2307.941(A) applies to all tort actions filed against it for asbestos exposure
originating from asbestos on its property, without any limitation to where the
exposure occurred, and as such, subdivision (A)(1) precludes all claims for
asbestos exposure occurring away from its property as a matter of law.
       {¶ 11} Accordingly, we are called upon to consider whether R.C.
2307.941(A) applies to all claims by individuals seeking to recover from premises
owners for asbestos exposure originating from asbestos on the owner’s property,
thereby prohibiting liability for exposure that did not occur at the owner’s
property.
                                   R.C. 2307.941
       {¶ 12} The General Assembly enacted R.C. 2307.941 as part of
Am.Sub.H.B. No. 292, 150 Ohio Laws, Part III, 3970, which revised state law
governing asbestos litigation in response to a legislative finding that “[t]he current
asbestos personal injury litigation system is unfair and inefficient, imposing a
severe burden on litigants and taxpayers alike.” Section 3(A)(2) of Am.Sub.H.B.
No. 292, id. at 3988.
       {¶ 13} R.C. 2307.941 provides:
       {¶ 14} “(A) The following apply to all tort actions for asbestos claims
brought against a premises owner to recover damages or other relief for exposure
to asbestos on the premises owner’s property:




                                          4
                               January Term, 2010




       {¶ 15} “(1) A premises owner is not liable for any injury to any individual
resulting from asbestos exposure unless that individual’s alleged exposure
occurred while the individual was at the premises owner’s property.
       {¶ 16} “(2) If exposure to asbestos is alleged to have occurred before
January 1, 1972, it is presumed that a premises owner knew that this state had
adopted safe levels of exposure for asbestos and that products containing asbestos
were used on its property only at levels below those safe levels of exposure. * * *
       {¶ 17} “(3)(a) A premises owner is presumed to be not liable for any
injury to any invitee who was engaged to work with, install, or remove asbestos
products on the premises owner’s property if the invitee’s employer held itself out
as qualified to perform the work. * * *
       {¶ 18} “(b) A premises owner that hired a contractor before January 1,
1972, to perform the type of work at the premises owner’s property that the
contractor was qualified to perform cannot be liable for any injury to any
individual resulting from asbestos exposure caused by any of the contractor’s
employees or agents on the premises owner’s property * * *.
       {¶ 19} “(c) If exposure to asbestos is alleged to have occurred on or after
January 1, 1972, a premises owner is not liable for any injury to any individual
resulting from that exposure caused by a contractor’s employee or agent on the
premises owner’s property * * *.”
       {¶ 20} As we explained in State v. Buehler, 113 Ohio St.3d 114, 2007-
Ohio-1246, 863 N.E.2d 124, “[I]n cases of statutory construction, ‘our paramount
concern is the legislative intent in enacting the statute.’ ” Id. at ¶ 29, quoting
State ex rel. Steele v. Morrissey, 103 Ohio St.3d 355, 2004-Ohio-4960, 815
N.E.2d 1107, ¶ 21. To determine intent, we look to the language of the statute
and the purpose that is to be accomplished by the statute, see Rice v. CertainTeed
Corp. (1999), 84 Ohio St.3d 417, 419, 704 N.E.2d 1217, and “when its meaning is
clear and unambiguous,” we apply the statute “as written.” Cheap Escape Co.,



                                          5
                            SUPREME COURT OF OHIO




Inc. v. Haddox, L.L.C., 120 Ohio St.3d 493, 2008-Ohio-6323, 900 N.E.2d 601, ¶
9.
       {¶ 21} Our role, as this court recognized in State ex rel. Myers v. Spencer
Twp. Rural School Dist. Bd. of Edn. (1917), 95 Ohio St. 367, 373, 116 N.E. 516,
is to evaluate a statute “as a whole and giv[e] such interpretation as will give
effect to every word and clause in it. No part should be treated as superfluous
unless that is manifestly required, and the court should avoid that construction
which renders a provision meaningless or inoperative.” Indeed, as we determined
in Weaver v. Edwin Shaw Hosp., 104 Ohio St.3d 390, 2004-Ohio-6549, 819
N.E.2d 1079, statutes “ ‘may not be restricted, constricted, qualified, narrowed,
enlarged or abridged; significance and effect should, if possible, be accorded to
every word, phrase, sentence and part of an act.’ ” Id. at ¶ 13, quoting Wachendorf
v. Shaver (1948), 149 Ohio St. 231, 36 O.O. 554, 78 N.E.2d 370, paragraph five
of the syllabus.
       {¶ 22} When the statute is read in its entirety, the legislative intent behind
R.C. 2307.941(A) is apparent – R.C. 2307.941(A)(1) bars tort liability for
asbestos claims stemming from exposure that does not occur at the premises
owner’s property. We acknowledge the view in the dissenting opinion but hasten
to point out that the term “asbestos claim” as used in R.C. 2307.941(A) is defined
as “any claim for damages, losses, indemnification, contribution, or other relief
arising out of, based on, or in any way related to asbestos,” not just a premises-
liability claim. (Emphasis added.) See R.C. 2307.91(C). Thus, it is not simply
the location of the individual that determines whether R.C. 2307.941 applies.
Rather, the broad definition promulgated by the General Assembly includes both
negligence and premises-liability claims. Accordingly, the position of the dissent
is not well taken.
       {¶ 23} Were we to apply the interpretation offered by Clayton and Boley,
which is to read the phrase “exposure to asbestos” in R.C. 2307.941(A) as




                                         6
                                January Term, 2010




modifying “on the premises owner’s property,” we would be giving no meaning
to subdivision (A)(1).     Specifically, the event that would prohibit liability
pursuant to subdivision (A)(1) – asbestos exposure away from the premises
owner’s property – would also preclude R.C. 2307.941(A)(1) from barring such
claims. The better view is to read the statute to give effect to all of its parts. See
Estate of Stevic v. Bio-Med. Application of Ohio, Inc., 121 Ohio St.3d 488, 2009-
Ohio-1525, 905 N.E.2d 635, ¶ 18 (holding that the statute of limitations in a tort-
liability statute could not be construed to bar a claim where only one of two
qualifiers was met because such a construction would ignore an express provision
in the statute). The only interpretation of R.C. 2307.941 that gives effect to the
language employed by the General Assembly in subdivision (A)(1) is that which
interprets the phrase “on the premises owner’s property” to modify the word
“asbestos.”
       {¶ 24} Moreover, when read together, R.C. 2307.941(A)(1), (2), and (3)
further reveal the General Assembly’s intent to limit the liability of a premises
owner to instances in which the exposure occurred at its property. Specifically,
subdivisions (A)(1), (2), and (3) each restrict the owner’s liability to exposure that
occurred at the premises owner’s property. Subdivision (A)(1) provides a general
exception from liability for a premises owner when the asbestos exposure does
not occur at the owner’s property; subdivisions (2) and (3) further limit that
liability by precluding liability in certain circumstances when exposure occurred
at the owner’s property. Thus, the General Assembly has manifested its intent to
preclude liability for premises owners from claims for asbestos exposure that
occurs away from the owner’s premises.
       {¶ 25} When the provisions of R.C. 2307.941 are read in their entirety, it
is evident that the General Assembly intended the phrase “exposure to asbestos on
the premises owner’s property,” as used in R.C. 2307.941(A), to refer to the
location of the asbestos to which an individual is exposed, not the location of the



                                          7
                                SUPREME COURT OF OHIO




exposure. Thus, R.C. 2307.941(A) applies to all tort actions for asbestos claims
brought against premises owners relating to exposure originating from asbestos
on the premises owner’s property, and R.C. 2307.941(A)(1) applies to preclude a
premises owner’s liability for any asbestos exposure that does not occur at the
owner’s property.     Because Mary’s exposure did not occur at Goodyear’s
property, R.C. 2307.941(A)(1) precludes Goodyear’s liability as to this claim.
                                     Conclusion
       {¶ 26} Pursuant to R.C. 2307.941(A), a premises owner is not liable in
tort for claims arising from asbestos exposure originating from asbestos on the
owner’s property, unless the exposure occurred at the owner’s property.
Accordingly, the judgment of the court of appeals is affirmed.
                                                                 Judgment affirmed.
       LUNDBERG STRATTON, O’CONNOR, LANZINGER, and CUPP, JJ., concur.
       PFEIFER, J., dissents.
       BROWN, C.J., not participating.
                                 __________________
       O’CONNOR, J., concurring.
       {¶ 27} Because the General Assembly, in R.C. 2307.941, plainly
precluded recovery from Goodyear for Mary Adams’s exposure to asbestos, I
concur in the majority’s decision to affirm the judgment of the appellate court. I
write separately, however, to address appellants’ argument that application of the
statute leaves them without legal recourse against Goodyear.
       {¶ 28} 2004 Am.Sub.H.B. No. 292 (“H.B. 292”) “[e]xtensively revised
state laws governing asbestos litigation and was in response to the legislative
finding that ‘[t]he current asbestos personal injury litigation system is unfair and
inefficient, imposing a severe burden on litigants and taxpayers alike.’ ” Ackison
v. Anchor Packing Co., 120 Ohio St.3d 228, 2008-Ohio-5243, 897 N.E.2d 1118, ¶
3, quoting Section 3(A)(2), 150 Ohio Laws, Part III, 3970, 3988.




                                          8
                                January Term, 2010




       {¶ 29} H.B. 292 enacted R.C. 2307.91 though 2307.98. The General
Assembly stated that its intent in enacting the legislation was to “(1) give priority
to those asbestos claimants who can demonstrate actual physical harm or illness
caused by exposure to asbestos; (2) fully preserve the rights of claimants who
were exposed to asbestos to pursue compensation should those claimants become
impaired in the future as a result of such exposure; (3) enhance the ability of the
state’s judicial systems and federal judicial systems to supervise and control
litigation and asbestos-related bankruptcy proceedings; and (4) conserve the
scarce resources of the defendants to allow compensation of cancer victims and
others who are physically impaired by exposure to asbestos while securing the
right to similar compensation for those who may suffer physical impairment in the
future.” Section 3(B), 150 Ohio Laws, Part III, at 3988.
       {¶ 30} As the majority holds, R.C. 2307.941 unambiguously prohibits
take-home asbestos claimants such as Mary Adams from recovering from the
owner of premises where the asbestos dust originated. Appellants contend that
this application of R.C. 2307.941 slams shut the courthouse door on take-home
exposure cases against a family member’s employer, thereby violating due
process protections. It is more than understandable why appellants believe that
the application of the statute leads to inequitable results, but the law compels us to
reject their argument for two reasons.
       {¶ 31} First, appellants were not left entirely without a remedy because of
R.C. 2307.941. Although the legislature barred appellants from recovering from
Goodyear, H.B. 292 does not prevent them from recovering from defendants other
than premises owners, including the manufacturers or suppliers of the asbestos
that caused Mary Adams’s illness and death. In fact, R.C. 2307.92(D)(2) clearly
contemplates take-home asbestos-exposure claims against defendants other than
the premises owners:




                                          9
                              SUPREME COURT OF OHIO




       {¶ 32} “If a person files a tort action that alleges an asbestos claim based
on a wrongful death, as described in section 2125.01 of the Revised Code, of an
exposed person, alleges that the death of the exposed person was the result of
living with another person who, if the tort action had been filed by the other
person, would have met the requirements specified in division (D)(1)(c) of this
section, and alleges that the exposed person lived with the other person for the
period of time specified in division (GG) of section 2307.91 of the Revised Code
in order to qualify as a substantial occupational exposure to asbestos, the exposed
person is considered as having satisfied the requirements specified in division
(D)(1)(c) of this section.”
       {¶ 33} And Clayton and Boley took advantage of their rights to seek
remedies against other defendants. Indeed, they pursued the remedies afforded
them in H.B. 292 by filing a complaint that asserted multiple claims against more
than 200 named defendants and 100 John Doe defendants. And according to
counsel’s representations during oral argument, appellants proceeded to trial
against at least one defendant, Mahoning Valley Supply Company, ultimately
settling with that defendant before the conclusion of trial.        Counsel further
indicated that appellants have resolved and/or settled their claims against the
remaining parties.
       {¶ 34} Second, the proposition of law asserted by appellants asks this
court to determine only whether R.C. 2307.941 applies to their claims against
Goodyear, not whether the statute is legally or constitutionally sound. Because
appellants did not present a facial challenge to the statute in the lower courts, this
court is constrained to the limited issue that is properly before us. Niskanen v.
Giant Eagle, Inc., 122 Ohio St.3d 486, 2009-Ohio-3626, 912 N.E.2d 595, ¶ 34.
       {¶ 35} I am not without compassion for appellants’ position that R.C.
2307.941 serves as an outright bar to their recovery from Goodyear. But this
court would invade the province of the legislature and violate the separation-of-




                                         10
                               January Term, 2010




powers doctrine if we were to adopt their position. As judges, we are not to
impose our views as to the best policies to address asbestos claims. Rather, we
must leave it to the General Assembly to rewrite the statute if it deems it
necessary.   Just as appellants followed the dictates of R.C. 2307.91 through
2307.98 in pursuit of their claims against other defendants, this court must also
follow the clear directive of the General Assembly with respect to the premises
owner, Goodyear. Accordingly, I concur in the majority’s judgment.
       LANZINGER, J., concurs in the foregoing opinion.
                              __________________
       PFEIFER, J., dissenting.
       {¶ 36} R.C. 2307.941 states, "The following apply to all tort actions for
asbestos claims brought against a premises owner to recover damages or other
relief for exposure to asbestos on the premises owner's property * * *." Boley
does not claim that Mary Adams was exposed to asbestos on Goodyear's property.
To the contrary, in her brief, Boley states that Adams was never on Goodyear's
property. It is abundantly clear that R.C. 2307.941 is inapplicable to the claim.
       {¶ 37} Boley does not claim that Adams was exposed to asbestos on
Goodyear's property, and yet she is being told by this court that she can't bring a
claim for "exposure to asbestos on [Goodyear's] property." The majority opinion
waxes poetic about its duty to read the statute and nothing but the statute, neither
adding words to, nor subtracting words from, the statute, but then adds words to
the statute. In syllabus law, the majority opinion states that "[a] premises owner
is not liable in tort for claims arising from asbestos exposure originating from
asbestos on the owner's property, unless the exposure occurred at the owner's
property." But the statute doesn't refer to where the asbestos "originates." The
statute states merely that a claim for "exposure to asbestos on the premises
owner's property" must comply with certain requirements. By its plain words, the




                                         11
                             SUPREME COURT OF OHIO




statute applies only to plaintiffs who claim they were exposed to asbestos on a
premises owner's property.
       {¶ 38} Boley has a completely different claim. She claims that Adams
was exposed to asbestos in Adams’s own home, not on Goodyear's property. She
claims that the asbestos Adams was exposed to was brought to the home by
Adams’s husband, who worked at Goodyear. Boley is not seeking relief pursuant
to R.C 2307.941.     She cannot because she never entered upon Goodyear's
property.   It seems mean-spirited to deny her claim while so obviously
misconstruing it.
       {¶ 39} Whether the claim has merit is not for me to decide. Boley may
have a claim based on R.C. 2307.92, which, in certain circumstances, allows a
person exposed to asbestos through living with a person who worked with
asbestos to file an asbestos claim. At the very least, Boley should have a chance
to establish the claim she is making instead of the unprovable claim that the
majority insists, or pretends, she is making. The majority opinion misses the
forest because it cannot see around one really big tree. R.C. 2307.941 does not
subsume the entire body of negligence law. I dissent.
                              __________________
       Bevan & Associates, L.P.A., Inc., Thomas W. Bevan, Patrick M. Walsh,
and John D. Mismas, for appellants.
       Vorys, Sater, Seymour & Pease, L.L.P., Richard D. Schuster, Nina I.
Webb-Lawton, Matthew M. Daiker, and Michael J. Hendershot, for appellee.
       Brzytwa, Quick & McCrystal, L.L.C., James L. McCrystal Jr., and
Matthew L. Snyder, urging affirmance for amicus curiae Ohio Association of
Civil Trial Attorneys.
       Calfee, Halter & Griswold, L.L.P., Thomas I. Michals, Matthew M.
Mendoza, and Laura C. McBride, urging affirmance for amici curiae Cleveland




                                       12
                               January Term, 2010




Electric Illuminating Company, Ohio Edison Company, and Toledo Edison
Company.
       Shook, Hardy & Bacon, L.L.P., Victor E. Schwartz, and Mark A. Behrens,
urging affirmance for amici curiae Ohio Chamber of Commerce, American
Insurance Association, Coalition for Litigation Justice, Inc., NFIB Small Business
Legal Center, Chamber of Commerce of the United States of America, American
Tort Reform Association, National Association of Mutual Insurance Companies,
American Petroleum Institute, and American Chemistry Council.
                           ______________________




                                       13